Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the reference used in the current rejection.
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A)	Claims 1-3, 7, 10-11, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Khalil (US 20150350434 A1). 
 	As per claim 1, Seshadri teaches a system for generating alert notifications (Seshadri, ¶0178-179, system for generating alert notifications), comprising at least a processor (Seshadri, ¶0179, processes (i.e. processor)) and a non-transient data memory storage (Seshadri, ¶0179, database), the data memory storage containing machine-readable instructions for execution by the processor (Seshadri, ¶0178-179, database stores data and program instructions for execution by processor), the machine-readable instructions configured to, when executed by the processor configure: a data hub to load and store data from a plurality of source systems (Seshadri, ¶0178-179, subscriber management system/server to load and store data from a plurality of sources), the data hub implemented by a non-transient data store (Seshadri, ¶0178-179, subscriber management server is implemented by database for storage); an alert service to (Seshadri, ¶0043 and ¶0178, alert service) integrate in-memory event detection and alert notification with the data hub to detect an alert at the data hub based on correlated event data of the data stored at the data hub (Seshadri, ¶0043 and ¶0178-179, integrate stored event determination and alert notification with 
generate an alert notification for the subscriber based on the alert data  and format the alert notification based on the alert subscription (Seshadri, ¶0188 and ¶0178-179, generating alert notification for the subscriber based on the alert data and format the notification data based on the notification or alert subscription); and transmit the alert notification to a target unit identified by the subscriber based on the alert subscription (Seshadri, ¶0188 and ¶0178-179, send or transmit alert notification to subscribers (i.e. target unit 1160 in Fig.11) identified by subscriber based on the notification or alert subscription).
 	However, Seshadri does not explicitly teach an alert subscription service to receive an alert subscription request at an interface providing a catalogue of alert definitions for the data hub, each alert definition defining an alert type and alert detection parameters, the alert subscription request indicating a subscriber and alert 
	In the same field of endeavor, Khalil teaches an alert subscription service to receive an alert subscription request at an interface providing a catalogue of alert definitions for the data hub (Khalil, Fig.7, ¶0056 and ¶0062, alert subscription service to receive an alert request at an application programing interface providing categories/catalogue of alert definitions at the server or hub 140), each alert definition defining an alert type and alert detection parameters (Khalil, Fig.7, ¶0055 and ¶0066, alert definition logic defining alert type and alert predetermined parameters),  the alert subscription request indicating a subscriber and alert configurations defining an alert type value and alert detection parameter values (Khalil, Fig.7, ¶0055 and ¶0066, alert request indicating a subscriber and alert personalization or configuration defining number of alert (i.e. alert type value) and alert predetermined parameters authorization levels/values).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khalil into Seshadri in order to receive notifications associated with the diverse applications to efficiently deliver notification or alert to the subscribers. 
As per claim 2 as applied to claim 1 above, Seshadri teaches all limitation substantially as claimed in claim 1. However Seshadri does not explicitly teach wherein 
 	In the same field of endeavor, Khalil teaches wherein the subscriber is linked to an alert format (Khalil, ¶0037 and ¶0013, subscriber is linked to information format (i.e. alert)) and the alert service is configured to format the alert data based on the alert format of the target unit (Khalil, ¶0037 and ¶0055, notification module of the alert subscription service is configured to format the alert information/data based on the format information of the supervised agent WSs 122). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khalil into Seshadri in order to receive notifications associated with the diverse applications to efficiently deliver notification or alert to the subscribers. 
As per claim 3 as applied to claim 1 above, Seshadri teaches wherein the alert notification is assigned an alert identifier and wherein the processor stores data for the alert notification and the alert identifier in a history log (Seshadri, ¶0183 and ¶0189, alert notification are assigned an alert information (i.e. type or identifier) and storing data for alert notification and alert information in notification history log files).
As per claim 7 as applied to claim 1 above, Seshadri teaches all limitation substantially as claimed in claim 1. However Seshadri does not explicitly teach an application programming interface to receive the alert subscription request. 
 	In the same field of endeavor, Khalil teaches an application programming interface to receive the alert subscription request (Khalil, Fig.7, ¶0056 and ¶0062, alert subscription service to receive an alert request at an application programing interface). 

	As per claim 10 as applied to claim 1 above, Seshadri teaches the processor integrates in-memory event detection and alert notification with the data hub (Seshadri, ¶0043 and ¶0178-179, integrate stored event determination and alert notification with the subscriber management system). 
	As per claim 11, Seshadri teaches a non-transitory machine-readable medium (Seshadri, ¶0178-179, database (i.e. memory)) storing instructions (Seshadri, ¶0178-179, storing instructions and programs) executed by a processor (Seshadri, ¶0178-179, processing (i.e. processor) to:
a data hub storing data from a plurality of source systems (Seshadri, ¶0178-179, subscriber management system/server to store data from a plurality of sources), the data hub implemented by a non-transient data store (Seshadri, ¶0178-179, subscriber management server is implemented by database for storage); integrate in-memory event detection and alert notification with the data hub to detect an alert at the data hub based on correlated event data of the data stored at the data hub (Seshadri, ¶0043 and ¶0178-179, integrate stored event determination and alert notification with the subscriber management system to determine/detect an alert based on the related event data (i.e. banking alert) of the data stored at the server), the correlated event data corresponding to the triggers of an alert subscription (Seshadri, ¶0043 and ¶0178-179, associated event data corresponding to the generated or trigger of the alert 
 	However, Seshadri does not explicitly teach receive an alert subscription service to receive an alert subscription request at an interface providing a catalogue of alert definitions for the data hub, each alert definition defining an alert type and alert detection parameters, the alert subscription request indicating a subscriber and alert configurations defining an alert type value and alert detection parameter values; generate and store an alert subscription corresponding to the alert configurations, the alert subscription having triggers for the alert type value and the alert detection parameter values.
	In the same field of endeavor, Khalil teaches receive an alert subscription service to receive an alert subscription request at an interface providing a catalogue of alert definitions for the data hub (Khalil, Fig.7, ¶0056 and ¶0062, receive an alert subscription 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khalil into Seshadri in order to receive notifications associated with the diverse applications to efficiently deliver notification or alert to the subscribers. 
As per claim 13 as applied to claim 11 above, Seshadri teaches wherein the alert notification is assigned an alert identifier for storing in a history log (Seshadri, ¶0183 and ¶0189, alert notification are assigned an alert information (i.e. type or identifier) and storing data for alert notification and alert information in notification history log files).
As per claim 17 as applied to claim 11 above, Seshadri teaches all limitation substantially as claimed in claim 11. However v does not explicitly teach an application programming interface to receive the request for the alert subscription. 
 	In the same field of endeavor, Khalil teaches an application programming interface to receive the request for the alert subscription (Khalil, Fig.7, ¶0056 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Khalil into Seshadri in order to receive notifications associated with the diverse applications to efficiently deliver notification or alert to the subscribers. 
As per claim 20 as applied to claim 11 above, Seshadri teaches instructions integrates in-memory event detection and alert notification with the data hub (Seshadri, ¶0043 and ¶0178-179, integrate stored event determination and alert notification with the subscriber management system). 
B)	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Khalil (US 20150350434 A1) and further in view of Lynch (US 10482391 B1). 
 	As per claim 4 as applied to claim 1 above, Seshadri in view of Khalil teaches all limitation substantially as claimed in claim 1. However, Seshadri in view of Khalil does not explicitly teach, wherein the alert notification is assigned an action identifier, wherein the action identifier is a pointer to code for adding the action to the alert notification.  
 	In the same field of endeavor, Lynch teaches wherein the alert notification is assigned an action identifier (Lynch, Col.35, lines 1-4, alert notification assigned with data identifying an action) wherein the action identifier is a pointer to code for adding the action to the alert notification (Lynch, Col.16, line 25 and Col.35, lines 1-4, data identifying an action or action identifier is a code for adding the data (i.e. actions)). 

 	As per claim 14 as applied to claim 11 above, Seshadri in view of Khalil teaches all limitation substantially as claimed in claim 11. However, Seshadri in view of Khalil does not explicitly teach, wherein the alert notification is assigned an action identifier, wherein the action identifier is a pointer to code for adding the action to the alert notification.  
 	In the same field of endeavor, Lynch teaches wherein the alert notification is assigned an action identifier (Lynch, Col.35, lines 1-4, alert notification assigned with data identifying an action) wherein the action identifier is a pointer to code for adding the action to the alert notification (Lynch, Col.16, line 25 and Col.35, lines 1-4, data identifying an action or action identifier is a code for adding the data (i.e. actions)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Lynch into Seshadri and Khalil in order to generate and send an alert to the supervisor device to trigger activation input/output subsystem and provide the action recommendation (Lynch, abstract).  
C)	Claims 5-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Khalil (US 20150350434 A1) and further in view of VARMA (US 20160005127 A1).  

 	In the same field of endeavor, VARMA teaches an alert handler configured to monitor the alert notification for user response and record the user response in association with the alert identifier (VARMA, ¶0046 and ¶0055, back end server handles user response and monitoring and recording in client record data related to the client or user associated with the alert ID).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of VARMA into Seshadri and Khalil in order to display and dissemination of financial data over an information network to provide an accurate assessment of potential financial risk and reward (VARMA, ¶0005). 
	As per claim 6 as applied to claim 1 above, Seshadri in view of Khalil teaches all limitation substantially as claimed in claim 1. However, Seshadri in view of Khalil does not explicitly teach wherein the alert subscription service is configured to store a mapping between a customer identifier, customer preferences, and the alert rule, the subscriber being linked to the customer identifier.
 	In the same field of endeavor, VARMA teaches wherein the alert subscription service is configured to store a mapping between a customer identifier, customer preferences, and the alert rule, the subscriber being linked to the customer identifier (VARMA, ¶0053-55, Fig.3, alert service is storing a representation or mapping between 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of VARMA into Seshadri and Khalil in order to display and dissemination of financial data over an information network to provide an accurate assessment of potential financial risk and reward (VARMA, ¶0005). 
 	As per claim 16 as applied to claim 11 above, Seshadri in view of Khalil teaches all limitation substantially as claimed in claim 11. However, Seshadri in view of Khalil does not explicitly teach wherein the alert subscription service is configured to store a mapping between a customer identifier, customer preferences, and the subscriber being linked to the customer identifier.
 	In the same field of endeavor, VARMA teaches wherein the alert subscription service is configured to store a mapping between a customer identifier, customer preferences, the subscriber being linked to the customer identifier (VARMA, ¶0053-55, Fig.3, alert service is storing a representation or mapping between client ID, Client preferences, and the alert rule which is linked to the financial institution).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of VARMA into Seshadri and Khalil in order to display and dissemination of financial data over an information network to provide an accurate assessment of potential financial risk and reward (VARMA, ¶0005). 

Seshadri (US 20040068481 A1) in view of Khalil (US 20150350434 A1) and further in view of Busse (US 20080015919 A1). 
 	As per claim 9 as applied to claim 1 above, Seshadri in view of Khalil teaches all limitation substantially as claimed in claim 1. However, Seshadri in view of Khalil does not explicitly teach providing an alert template to define the alert configuration for the alert subscription.  
 	In the same field of endeavor, Busse teaches providing an alert template to define the alert configuration for the alert subscription (Busse, ¶0048, providing an alert model/template to define the alert configuration for the enterprise or subscriber; also see ¶0014 alert contribution). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Busse into Seshadri and Khalil in order to control operations of an enterprise and communicating the alert message to others in order to collaborate on correcting the deviation from the preset standard (Busse, abstract). 
 	As per claim 19 as applied to claim 11 above, Seshadri in view of Khalil teaches all limitation substantially as claimed in claim 11. However, B Seshadri in view of Khalil does not explicitly teach providing an alert template to define the alert configuration for the alert subscription.  
 	In the same field of endeavor, Busse teaches providing an alert template to define the alert configuration for the alert subscription (Busse, ¶0048, providing an alert 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Busse into Seshadri and Khalil in order to control operations of an enterprise and communicating the alert message to others in order to collaborate on correcting the deviation from the preset standard (Busse, abstract). 
E)	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Khalil (US 20150350434 A1) and further in view of LIU (US 20180224831 A1). 
 	As per claim 12 as applied to claim 11 above, Seshadri in view of Khalil teaches all limitation substantially as claimed in claim 11. However, Seshadri in view of Khalil does not explicitly teach LIU teaches wherein the subscriber is linked to an alert format, format the alert data based on the alert format of the target unit, generate the alert notification based on the alert data. 
 	In the same field of endeavor, LIU teaches wherein the subscriber is linked to an alert format (LIU, ¶0043, alarm/alert format) and the alert service is configured to generate alert data using the event data (LIU, ¶0043, generating alarm event data using the event data), format the alert data based on the alert format of the target unit (LIU, ¶0043, format similar to the alarm event data of the target device), generate the alert notification based on the alert data (LIU, ¶0033, issuing or generating alarm notification based on the alarm data), and generate alert processing result data (LIU, ¶0043, generating result of analysis of alarm event data).   


F)	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seshadri (US 20040068481 A1) in view of Khalil (US 20150350434 A1) and further in view of Lynch (US 10482391 B1) and VARMA (US 20160005127 A1).  
 	As per claim 15 as applied to claim 14 above, Seshadri in view of Khalil and Lynch teaches all limitation substantially as claimed in claim 14. However, Seshadri in view of Khalil and Lynch does not explicitly teach an alert handler configured to monitor the alert notification for user response and record the user response in association with the alert identifier.  
 	In the same field of endeavor, VARMA teaches an alert handler configured to monitor the alert notification for user response and record the user response in association with the alert identifier (VARMA, ¶0046 and ¶0055, back end server handles user response and monitoring and recording in client record data related to the client or user associated with the alert ID).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of VARMA into Seshadri in view of Khalil and Lynch in order to display and dissemination 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643